 

Exhibit 10.4

 

LEASE AGREEMENT

 

BETWEEN

 

PORTLAND 2 LLC, a Delaware limited liability company ("Landlord")

 

AND

 

SUMMIT WIRELESS TECHNOLOGIES, INC.,
a Delaware corporation

("Tenant")

 

WATERSIDE BUILDING B

CORNELL OAKS CORPORATE CENTER
15268 NW GREENBRIER PARKWAY
BEAVERTON, OREGON

 



1

 

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the "Lease") is made and entered into as of August 18,
2020, by and between PORTLAND 2, LLC, a Delaware limited liability company
("Landlord") and SUMMIT WIRELESS TECHNOLOGIES, INC., a Delaware limited
liability company ("Tenant").

 

1.       Basic Lease Information.

 

1.01 "Building" shall mean the building located at 15250 – 15272 NW Greenbrier
Parkway, Beaverton, Oregon, and commonly known as the Waterside Building B.
"Rentable Square Footage of the Building" is deemed to be 33,153 rentable square
feet. The Building is part of the “Property” commonly referred to as Waterside
that contains 126,662 rentable square feet of space.The Property is part of the
“Project” commonly known as Cornell Oaks Corporate Center, which contains
704,472 rentable square feet of space. The Building and the Project are depicted
on Exhibit A attached hereto.

 

1.02 " Premises" shall mean space on the first (1st) floor of the Building,
comprised of 10,800 rentable square feet identified as Suite 15268 depicted on
Exhibit B attached hereto. Landlord and Tenant agree that "Rentable Square
Footage of the Premises" is deemed to be 10,800 rentable square feet. Landlord
and Tenant stipulate and agree that the Rentable Square Footage of the Project,
Rentable Square Footage of the Building, and Rentable Square Footage of the
Premises are correct.

 

1.03 "Commencement Date" shall mean the date that is the later of (a) November
1, 2020 and (b) the date upon which the Tenant Improvements (as defined in
Exhibit C) are Substantially Completed. For purposes of this Lease, "Substantial
Completion" (or its grammatical variations) shall mean that the Tenant
Improvements have been completed in accordance with (a) the provisions of this
Lease applicable thereto, (b) the plans and specifications for such work, and
(c) all applicable Laws, except for details of construction, decoration and
mechanical adjustments, if any, the noncompletion of which do not materially
interfere with Tenant's use of the Premises, or which, in accordance with good
construction practice, should be completed after the completion of other work to
be performed in the Premises. For purposes of this Lease, a "Tenant Delay" means
any act or omission of Tenant or its agents, employees, vendors or contractors
that actually delays Substantial Completion of the Tenant Improvements,
including, without limitation, the following: (a) Tenant's failure to furnish
information or approvals within any time period specified in this Lease,
including the failure to prepare or approve preliminary or final plans by any
applicable due date; (b) Tenant's selection of equipment or materials that have
long lead times after first being informed by Landlord that the selection may
result in a delay and being afforded reasonable opportunity to substitute
equipment or materials before such event constitutes a Tenant Delay; (c) changes
requested or made by Tenant to the final approved Plans; (d) the performance of
work in the Premises by Tenant or Tenant's contractor(s) during the performance
of the Tenant Improvements. In the event that a Tenant Delay occurs, then
Landlord and Tenant agree that Substantial Completion of Tenant Improvements
shall be deemed to be the date that Substantial Completion would have occurred
without Tenant Delays.

 



2

 

 

Commencing 45 days prior to the Commencement Date and through the Commencement
Date (the “Early Occupancy Period”), Tenant shall have the right to enter upon
the Premises to install Tenant’s computer equipment, phone and cabling,
furniture and other related equipment. During the Early Occupancy Period, Tenant
shall enter, access and use the Premises subject to the construction and
installation of the Tenant Improvements and all of the terms and provisions of
the Lease, except that during such period Tenant shall not be required to pay
rent including any Base Rent or Operating Expenses. Landlord shall have no
obligation for or any responsibility for any damages caused by Tenant therefrom.

 

1.04 "Expiration Date" shall mean the last day of the calendar month that is
thirty-nine (39) months after the Commencement Date. In no event shall the
Expiration Date be later than January 31, 2024 except if Commencement is later
than November 1, 2020 due to Tenant Delay.

 

1.05 "Term" shall mean the period commencing on the Commencement Date and ending
on the Expiration Date, unless terminated early in accordance with this Lease.

 

1.06 "Permitted Use" shall mean general office use, and related warehouse uses,
for wireless audio consumer products

 

1.07 "Base Rent":

 

Term/Period Monthly Base Base Rent Per Monthly Base   Rent per Annum Rent  
Square Foot     Months 1-2 $0.00 $0.00 $0.00 Months 3 – 12 $1.25 $162,000.00
$13,500.00 Months 13 – 24 $1.29 $166,860.00 $13,905.00 Month 25 $0.00 $0.00
$0.00 Months 26 – 36 $1.33 $171,865.80 $14,322.15 Months 37 – 39 $1.37
$177,021.77 $14,751.81

 

1.08 "Tenant's Proportionate Share of the Building" shall be computed by
dividing the Rentable Square Footage of the Premises by the Rentable Square
Footage of the Building and, as of the date of this Lease, shall be 32.57%.
“Tenant’s Proportionate share of the Porperty” shall be computed by dividing the
Rentable Square Footage of the Premises by the Rentable Square Footage of the
Property and, as of the date of this lease shall be 8.53%"Tenant's Proportionate
Share of Project" shall be computed by dividing the Rentable Square Footage of
the Premises by the Rentable Square Footage of the Project and, as of the date
of this Lease, shall be 1.53%.

 



3

 

 

1.09 Estimated Initial Monthly Operating Expenses: The estimated Operating
Expenses for calendar year 2020 are $0.44 per rentable square foot (or $4,752.00
per month). This information is not a representation or warranty of Landlord
concerning such Operating Expenses during theTerm of this Lease. In no event
shall the monthly Operating Expenses charged to Tenant during calendar year 2020
exceed $0.44 per rentable square foot. Annual Controllable Operating Expense
increases shall be capped at five (5) percent. As used herein, the term
“Controllable Operating Expenses” shall mean all Operating Costs other than
insurance premiums, utility charges, governmentally mandated charges (including
sales tax), the cost of snow or ice removal, security services, and other
Operating Costs beyond reasonable control of Landlord. Tenant’s liability for
non-Controllable Operating Expenses in any given calendar year during the Term
shall not be similarly limited.

 

1.10 “Building Business Hours”: 7 am to 6 pm on Monday through Friday, except
Holidays; 9 am to 1 pm on Saturdays, except Holidays. “Holidays” means all days
observed as legal holidays by either the State of Oregon, the Federal Government
or the labor unions servicing the Building, or as designated by Landlord that
are commonly recognized by other office buildings in the area where the Building
is located.

 

1.11         "Security Deposit": $29,503.62

 

1.12         "Guarantor": N/A

 

1.13         "Brokers": Tenant’s broker: Brian Wise of Hume Myers Tenant
Counsel, LLC; Landlord’s broker: Newmark Knight Frank.

 

1.14         Parking Spaces: Four (4) spaces per 1,000 square feet of the
Premises, which spaces shall be used in common with other tenants of the
Project.

 

1.15         Tenant’s Billing Address: Summit Wireless Technologies, Inc (Attn:
George Oliva), 6840 Via Del Oro, Suite 280, San Jose, CA 95119

 

1.16         Landlord’s Remittance Address: Portland 2 LLC c/o Jones Lang
LaSalle, 15455 NW Greenbrier Pkwy., Suite 245, Beaverton, Oregon 97006

 

1.17         Addresses for Notices:

 

  If to Landlord:                       with a copy to:                        
          If to Tenant: Summit Wireless Technologies, Inc.     Attn: George
Oliva     6840 Via Del Oro, Suite 280     San Jose, CA 95119

 



4

 

 

All capitalized terms used without definition in the text of this Lease are as
defined in this Section 1 (Basic Lease Information).

 

2.       Lease Grant

 

Landlord hereby leases the Premises to Tenant, and Tenant hereby leases the
Premises from Landlord, on and subject to the terms and conditions of this
Lease. “Property” shall mean the Building and the parcel of land owned by
Landlord on which the Building, the parking facilities and other improvements,
if any, serving the Building are located. If the Project is part of a larger
complex of structures, the term "Property" may include the entire complex as set
forth in Section 1.01, where appropriate in Landlord's reasonable discretion.

 

3.       Possession.

 

3.01 Subject to Landlord's obligation to perform the Tenant Improvements, the
Premises are accepted by Tenant in "as is" condition and configuration without
any representations or warranties by Landlord. Landlord shall not be liable for
a failure to deliver possession of the Premises due to the holdover of a prior
tenant, a casualty or Force Majeure, provided, however Landlord shall use
commercially reasonable efforts to obtain possession of the Premises. The
Commencement Date and Expiration Date for the Premises, in such event, shall be
postponed until the date Landlord delivers possession of the Premises to Tenant
free from occupancy by any party.

 

3.02 Promptly after the determination of the Commencement Date, Landlord and
Tenant shall enter into a Commencement Date Letter substantially in the form
attached as Exhibit D. Tenant's failure to execute and return the Commencement
Letter shall in no way affect the Commencement Date or Expiration Date under
this Lease.

 

4.       Rent.

 

4.01 Tenant shall pay Landlord, without any setoff or deduction, all Base Rent
and Additional Rent due for the Term (collectively referred to as "Rent").
"Additional Rent" means all sums (exclusive of Base Rent) that Tenant is
required to pay Landlord under this Lease. Tenant shall pay and be liable for
all rental, sales and use taxes (but excluding income taxes), if any, imposed
upon or measured by Rent. Recurring monthly charges of Base Rent and Additional
Rent shall be due and payable in advance on the first day of each calendar month
without notice or demand. All other items of Rent shall be due and payable by
Tenant on or before 10 days after billing by Landlord. Rent shall be made
payable to the entity, and sent to the address, Landlord designates and shall be
made by good and sufficient check or by wire transfer pursuant to an account
designated by Landlord upon request or by other means acceptable to Landlord.
Rent for any partial month during the Term shall be prorated. Tenant's covenant
to pay Rent is independent of every other covenant in this Lease.

 

4.02 Tenant shall pay Landlord an administration fee equal to 5% of all past due
Rent, provided that Tenant shall be entitled to a grace period of 5 business
days for the first late payment of Rent during each calendar year of the Term of
this Lease. In addition, past due Rent shall accrue interest at 15% per annum
but not more than the maximum amount permitted by applicable Law. Landlord's
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. No endorsement or statement on a check or
letter accompanying payment shall be considered an accord and satisfaction.

 



5

 

 

4.03 So long as Tenant is not in default under this Lease beyond any applicable
notice and cure period, Tenant shall not be obligated to pay Base Rent for the
initial two (2) month(s) of the Term following the Commencement Date together
with the twenty- fifth (25th) month following the Commencement Date; provided,
that the prorated amount based on percent of lease completed of such abated Rent
shall be immediately due and payable in the event of a Default by Tenant that is
not cured in the designated period. Upon execution and delivery of this Lease,
Tenant shall pay to Landlord the installment of $47,755.62 representing the
Security Deposit and the Base Rent and estimated initial monthly operating
expenses for the first paid month of the Term after the Commencement Date.

 

4.04 Commencing as of the Commencement Date, Tenant shall pay Tenant's
Proportionate Share of Operating Expenses in accordance with Exhibit E of this
Lease.

 

5.       Compliance with Laws; Use.

 

5.01 The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all Laws regarding the operation of
Tenant's business and the use, condition, configuration and occupancy of the
Premises. Tenant shall promptly provide Landlord with copies of any notices it
receives regarding an alleged violation of Law. Landlord makes no
representations to Tenant that the conduct of Tenant’s business in the Premises
will be in compliance with Law. As used in this Lease, "Law(s)" means all
present and future statutes, codes, ordinances, orders, rules and regulations of
any municipal or governmental entity whether in effect now or later, including,
without limitation, the Americans with Disabilities Act and regulations
promulgated thereunder and the provisions of other leases with other tenants of
the Building.

 

5.02 Tenant shall, at its sole cost and expense, promptly comply with any Laws
that relate to (a) the Base Building (as defined herein), but only to the extent
such obligations are triggered by Tenant's use of the Premises, other than for
general office use, or Alterations or improvements in the Premises performed or
requested by Tenant or (b) the Premises. As used in this Lease, "Base Building"
shall include the structural portions of the Building, the public restrooms and
the mechanical, electrical and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located.

 

5.03 Tenant shall comply with the Rules and Regulations attached as Exhibit G
and such other reasonable rules and regulations adopted by Landlord from time to
time, including rules and regulations for the performance of Alterations.

 



6

 

 

5.04 As used in this Lease, “Hazardous Materials” will mean any substance
commonly referred to, or defined in any Law, as a hazardous material or
hazardous substance (or other similar term), including but not be limited to,
chemicals, solvents, petroleum products, flammable materials, explosives,
asbestos, urea formaldehyde, PCB’s, chlorofluorocarbons, freon or radioactive
materials. Tenant will not cause or permit any Hazardous Materials to be brought
upon, kept, stored, discharged, released or used in, under or about any portion
of the Property by Tenant, Tenant Related Parties (as defined herein) or their
agents without the prior written consent of Landlord, which consent may be
withheld or conditioned in Landlord’s sole discretion; provided, Tenant may
bring into the Premises small amounts of Hazardous Materials (such as cleaning
products and copy toner) which are readily available to Tenant by unregulated
retail purchase if the same are necessary in Tenant’s normal business
operations. If Tenant or any Tenant Related Party brings any Hazardous Materials
to the Premises or Property, with or without the prior written consent of
Landlord (without waiver of the requirement of prior written consent), and in
executing this Lease Tenant acknowledges and agrees that by its direct or
indirect involvement in the introduction of any Hazardous Materials to the
Premises or Property, with or without the consent of the Landlord, that Tenant
accepts full and complete responsibility for such Hazardous Materials and
henceforth on will be considered the “Responsible Party” as defined by any
applicable governmental authority and/or Law. Further, Tenant shall: (a) use
such Hazardous Material only as is reasonably necessary to Tenant’s business, in
small, properly labeled quantities; (b) handle, use, keep, store, and dispose of
such Hazardous Material using the highest accepted industry standards and in
compliance with all applicable Laws; (c) maintain at all times with Landlord a
copy of the most current MSDS sheet for each such Hazardous Material; and (d)
comply with such other rules and requirements Landlord may from time to time
impose, or with any definition of Hazardous Materials or Law as it may be
implemented or modified during or after the term of this Lease. Upon expiration
or earlier termination of this Lease, Tenant will, at Tenant’s sole cost and
expense, cause all Hazardous Materials brought to the Premises or the Property
by Tenant, to be removed from the Property in compliance with any and all
applicable Laws.

 

5.05 If Tenant violates the provisions of this Section, or performs any act or
omission which contaminates or expands the scope of contamination of the
Premises, the Property, or any part thereof, the underlying groundwater, or any
property adjacent to the Property, or violates or allegedly violates any
applicable Law, then Tenant will promptly, at Tenant’s expense, take all
investigatory and/or remedial action (collectively called “Remediation”), as
directed or required by any governmental authority that is necessary to fully
clean up, remove and dispose of such Hazardous Materials and any contamination
so caused and shall do so in compliance with any applicable Laws. Tenant will
also repair any damage to the Premises and any other affected portion(s) of the
Property caused by such contamination and Remediation.

 

5.06 Tenant shall immediately provide to Landlord written notice of any
investigation or claim arising out of the use by Tenant or any Tenant Entity of
Hazardous Materials at the Property or the violation of any provision of this
Section, or alleged violation of any Law and shall keep Landlord fully advised
regarding the same. Tenant shall provide to Landlord all reports regarding the
use of Hazardous Materials by Tenant at the Property and any incidents regarding
the same, regardless of whether any such documentation is considered by Tenant
to be confidential. Landlord retains the right to participate in any Remediation
and/or legal actions affecting the Property involving Hazardous Materials
arising from Tenant’s actual or alleged violation of any provision of this
Section or Law.

 



7

 

 

5.07 Tenant will indemnify, protect, defend and forever hold Landlord, its
lenders and ground lessor, if any, Landlord Related Parties (as defined herein)
the Premises, the Property, or any portion thereof, harmless from any and all
damages, causes of action, fines, losses, liabilities, judgments, penalties,
claims, and other costs, including, but not limited to, any Landlord Related
Parties’ costs incurred during its participation in any Remediation and/or legal
actions as specified in this Section, arising out of any failure of Tenant or
Tenant Related Party to observe any covenants of this Section. All provisions of
this Section shall survive the expiration of this Lease and any termination of
this Lease or of Tenant’s right of possession.

 

6.       Utilities.

 

6.01 Landlord shall redistribute or furnish electrical energy to or for the use
of Tenant in the Premises for the operation of lighting fixtures and the
electrical receptacles in the Premises in a manner that is generally consistent
with the Permitted Use.

 

6.02 If either the quantity or character of electrical service is changed by the
public utility or other company supplying electrical service to the Property or
is no longer available or suitable for Tenant's requirements (collectively, an
“Electrical Service Event”), such Electrical Service Event shall not (a)
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of Base Rent, or (b) relieve Tenant from
any of its obligations under this Lease, or (c) impose any liability upon
Landlord or its agents by reason of inconvenience or annoyance to Tenant, injury
to or interruption of Tenant's business or otherwise.

 

6.03 Landlord shall have the option of installing sub-meters at Landlord's
expense to measure Tenant's consumption of electrical energy. Tenant shall
obtain and pay for electrical energy and gas to or for the use of Tenant in the
Premises by direct application, and arrangement with, the public utility serving
the Building.

 

6.04 Tenant's use of electrical service shall not exceed the amounts which, in
Landlord's reasonable judgment, are consistent with the Permitted Use in the
Project, if greater. Tenant shall not make, or perform or permit the making or
performing of, any alterations to wiring installations or other electrical
facilities in or serving the Premises without the prior written consent of
Landlord in each instance.

 

6.05 Landlord shall not be liable in any way to Tenant for any failure or defect
in the supply or character of electric energy furnished to the Premises by
reason of any requirement, act or omission of the public utility serving the
Property with electricity or for any other reason not directly attributable to
Landlord, provided, however, that in such instance, Landlord shall use
commercially reasonable efforts to cause the electricity to be restored as soon
as practicable thereafter.

 

7.       Building Services.

 

7.01 Landlord agrees to furnish to the Premises during Building Business Hours
(specified in the Basic Lease Information), the following services and utilities
subject to the rules and regulations of the Building prescribed from time to
time: (a) water for use in the Base Building lavatories and break room in the
Premises; (b) customary heat and air conditioning (“HVAC”) required in
Landlord’s judgment for the use and occupation of the Premises during Building
Business Hours, although Tenant shall have the right to receive HVAC service
during hours other than Building Business Hours and (c) access to the Building
and Premises for Tenant and its employees 24 hours per day/7 days per week,
subject to the terms of this Lease and such protective services or monitoring
systems, if any, as Landlord may reasonably impose, including, without
limitation, sign-in procedures and/or presentation of identification cards.

 



8

 

 

7.02 Landlord shall provide Tenant with the Parking Spaces on the terms of the
Lease. The current allocation of unreserved parking spaces to Tenant is set
forth in the Basic Lease Information. All parking will comply with the terms and
conditions of this Lease and applicable Rules and Regulations. The parking
privileges granted to Tenant are personal to Tenant. Tenant shall not assign or
sublet parking privileges other than in connection with an approved or permitted
assignment of this Lease or permitted sublease. Parking Spaces shall be free of
charge.

 

7.03 Landlord agrees, at Landlord’s sole cost, to (a) install Building standard
signage identifying Tenant at the entryway to the Premises at Landlord’s sole
cost, and (b) provide Tenant, with a listing identifying Tenant in the directory
for the Building. Any requests to change the initial signage and directory
listing shall be at the Tenant’s sole cost. Tenant shall have the right to
install signage at its expense on the existing building monument sign with
Landlord’s reasonable approval and consistent with Project standards and
applicable signage code.

 

7.04 Landlord shall have access to all air-cooling, fan, ventilating and machine
rooms and electrical closets and all other mechanical installations of Landlord
(collectively, the "Mechanical Areas"), and Tenant shall not construct
partitions or other obstructions which may unreasonably interfere with
Landlord's access thereto or the moving of Landlord's equipment to and from the
Mechanical Areas. Tenant shall not enter the Mechanical Areas or tamper with,
adjust, or otherwise affect the Mechanical Areas or install any supplementary or
auxiliary HVAC equipment to serve the Premises without Landlord's prior consent
in each instance. Landlord shall not be responsible if the normal operation of
the Building System providing HVAC to the Premises (the "HVAC System") shall
fail to provide cooled or heated air by reason of (a) any machinery or equipment
installed by or on behalf of Tenant, which shall have an electrical load in
excess of the average electrical load set forth in this Lease, or (b) any
rearrangement of partitioning or other Alterations made or performed by or on
behalf of Tenant. Tenant at all times shall cooperate fully with Landlord and
shall abide by the Building Rules and Regulations which Landlord may reasonably
prescribe for the proper functioning and protection of the HVAC System.

 

8.       Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations
(collectively, "Leasehold Improvements") shall remain upon the Premises at the
end of the Term without compensation to Tenant, provided that Tenant, at its
expense, in compliance with all applicable Laws, shall (a) close up any slab
penetrations in the Premises and (b) remove Tenant installed Cable (as defined
in this Lease), gas/tank lines and any Alterations that, in Landlord's
reasonable judgment, are of a nature that would require removal and repair costs
that are materially in excess of the removal and repair costs associated with
standard office improvements (such other items collectively are referred to as
"Required Removables"). Tenant shall not be required to remove any of the
improvements described in Exhibit C. Required Removables shall include, without
limitation, internal stairways, raised floors, personal baths and showers,
supplemental HVAC units and equipment (however not including HVAC installed for
the server room in the Premises), vaults, rolling file systems and structural
alterations and modifications. The Tenant installed Cable and Required
Removables shall be removed by Tenant within 10 days of the Expiration Date. At
least 30 days prior to commencing the removal of any Cable or Required
Removables or the closing of any slab penetrations, Tenant shall notify Landlord
of its intention to remove such Cable or Required Removables or effect such
closings, and provide to Landlord, for its approval, structural or other
drawings describing the proposed removal, and if Landlord notifies Tenant within
such 30 day period, Tenant shall not remove such Cable and/or Required
Removables and/or close such slab penetrations, and the Cable and/or Required
Removables not so removed shall become the property of Landlord upon the
Expiration Date or sooner termination of the Term. Tenant shall repair damage
caused by the installation or removal of any Cable or Required Removables. If
Tenant fails to perform its obligations in a timely manner, Landlord may perform
such work at Tenant's expense.

 



9

 

 

9.       Repairs and Alterations.

 

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair and shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord's express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant's repair
and maintenance obligations include, without limitation, repairs to: (a) floor
coverings; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, fiber, phone and data cabling and related equipment that
is installed by or for the exclusive benefit of Tenant (collectively, "Cable");
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and (g)
Alterations. Subject to the terms of Section 15 below, to the extent Landlord is
not reimbursed by insurance proceeds, Tenant shall reimburse Landlord for the
cost of repairing damage to the Building caused by the acts of Tenant, Tenant
Related Parties and their respective contractors and vendors. If Tenant fails to
commence and diligently proceed with any repairs to the Premises for more than
15 days after notice from Landlord (although notice shall not be required in an
emergency), Landlord may make the repairs, and Tenant shall pay the reasonable
cost of the repairs, together with an administrative charge in an amount equal
to 3% of the cost of the repairs.

 

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building including
exterior walls; (b) foundation of the Building; (c) roof of the Building and (d)
the Building HVAC, electrical and plumbing systems located outside of the
Premises that serve the Premises.

 

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as "Alterations") without first
obtaining the written consent of Landlord in each instance. However, Landlord's
consent shall not be required for any Alteration that satisfies all of the
following criteria (a "Cosmetic Alteration"), although prior written notice to
Landlord shall be required: (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
(d) does not require work to be performed inside the walls or above the ceiling
of the Premises; and (e) the costs thereof do not exceed $5,000.00, in the
aggregate, within any 12 month period. Cosmetic Alterations shall be subject to
all the other provisions of this Section 9.03. Landlord will not unreasonably
withhold its consent to Alterations so long as such Alterations (i) are
non-structural and do not affect the Building Systems, (ii) with respect only to
fire and life safety systems are performed only by Landlord's designated
contractors or with respect to mechanical, engineering, electrical plumbing and
HVAC by contractors approved by Landlord to perform such Alterations, (iii)
affect only the Premises and are not visible from outside of the Premises or the
Building, (iv) do not affect the certificate of occupancy issued for the
Building or the Premises, (v) are reasonably consistent with the design,
construction and equipment of the Building, and (vi) do not adversely affect
(other than to a de minimis extent) any Building System or service furnished by
Landlord in connection with the operation of the Building.

 



10

 

 

9.04 Except for Cosmetic Alterations, prior to starting any Alterations, Tenant
shall furnish to Landlord (a) plans and specifications, (b) names of contractors
reasonably acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building), (c) required permits and approvals,
(d) evidence of contractors and subcontractors insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured, and (e) any
security for performance in amounts reasonably required by Landlord.

 

9.05 Alterations shall be constructed in a good and workmanlike manner using
materials of a quality reasonably approved by Landlord (except for Cosmetic
Alterations which shall not require Landlord's approval). Tenant shall reimburse
Landlord for any reasonable out-of-pocket costs and expenses incurred by
Landlord or by any third-party on behalf of Landlord in connection with
Landlord's review of any plans specifications for any Alterations. In addition,
Tenant shall pay Landlord a fee for Landlord's oversight and coordination of any
Alterations (except for Cosmetic Alterations) equal to 5% of the cost of the
Alterations. Upon completion, except for any Cosmetic Alterations, Tenant shall
furnish to Landlord "as-built" plans for all Alterations, completion affidavits
and full and final waivers of lien, and certificates of final approval for such
Alterations required by any governmental authority.

 

10.       Landlord's Access.

 

10.01 Landlord may enter the Premises to inspect, show or clean the Premises or
to perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant's use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs and
alterations. However, except in emergencies, Landlord will not close the
Premises if the work can reasonably be completed on weekends and after Building
Business Hours. Entry by Landlord shall not constitute a constructive eviction
or entitle Tenant to an abatement or reduction of Rent.

 

10.02 Landlord has the right at any time to (a) change the name, number or
designation by which the Building is commonly known, or (b) alter the Building
to change the arrangement or location of entrances or passageways, doors and
doorways, and corridors, elevators, stairs, toilets, or other public parts of
the Building and/or Property without any such acts constituting an actual or
constructive eviction and without incurring any liability to Tenant, so long as
such changes do not deny Tenant reasonable access to the Premises. Without
limiting the generality of the foregoing, Landlord shall have the right to erect
and maintain sidewalk bridges and/or scaffolding on or about the Premises and/or
the Building. Landlord shall use reasonable efforts to minimize interference
with Tenant's use and occupancy of the Premises during the making of such
changes or alterations, provided that Landlord shall have no obligation to
employ contractors or labor at overtime or other premium pay rates or to incur
any other overtime costs or additional expenses whatsoever.

 



11

 

 

 

11.       Assignment and Subletting.

 

11.01 Tenant shall not assign, sublease, transfer, mortgage, pledge, encumber or
otherwise transfer any interest in this Lease or allow any third party to use
any portion of the Premises (collectively or individually, a "Transfer") without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed if Landlord does not exercise its recapture
rights under Section 11.02. If the entities which directly or indirectly control
the voting shares/rights of Tenant change at any time, such change of ownership
or control shall constitute a Transfer, unless Tenant is an entity whose
outstanding stock is listed on a recognized securities exchange. Any Transfer in
violation of this Section shall, at Landlord's option, be deemed a Default by
Tenant as described in Section 18, and shall be voidable by Landlord. In no
event shall any Transfer, release or relieve Tenant from any obligation under
this Lease, and Tenant shall remain primarily liable for the performance of the
tenant's obligations under this Lease, as amended from time to time.

 

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 21 days after receipt of the required information and
documentation, Landlord shall either (a) consent to the Transfer by execution of
a consent agreement in a form reasonably designated by Landlord; (b) reasonably
refuse to consent to the Transfer in writing; or (c) in the event of an
assignment of this Lease or subletting of more than 50% of the Premises for more
than 75% of the remaining Term (excluding unexercised options), recapture the
portion of the Premises that Tenant is proposing to Transfer. If Landlord
exercises its right to recapture, this Lease shall automatically be amended (or
terminated if the entire Premises is being assigned or sublet) to delete the
applicable portion of the Premises effective on the proposed effective date of
the Transfer, although Landlord may require Tenant to execute a reasonable
amendment or other document reflecting such reduction or termination. Tenant
shall pay for all of Landlord's out of pocket legal costs incurred in connection
with Landlord's review of any requested Transfer not to exceed $2,500.00.

 

11.03 Tenant shall pay Landlord 50% of (a) all rent which Tenant receives as a
result of a Transfer less (b) the Rent payable to Landlord for the portion of
the Premises and Term covered by the Transfer. Tenant shall pay Landlord for
Landlord's share of the excess within 30 days after Tenant's receipt of the
excess. Tenant may deduct from the excess, amortized on a straight-line basis
over the remaining Term of the Lease, all reasonable and customary expenses
directly incurred by Tenant attributable to the Transfer. If and for so long as
Tenant is in Default, Landlord may require that all sublease payments be made
directly to Landlord, in which case Tenant shall receive a credit against Rent
in the amount of Tenant's share of payments received by Landlord.

 

12.       Liens.

 

Tenant shall not permit mechanics' or other liens to be placed upon the
Property, Premises or Tenant's leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility provided that
any request for consent to the Alteration in respect of such work shall
constitute such notice. Tenant, within 30 days of notice from Landlord, shall
fully discharge any lien by settlement, by bonding or by insuring over the lien
in the manner prescribed by the applicable Law and shall provide evidence
satisfactory to Landlord that such lien has been removed or bonded within such
30-day period. Tenant's failure to cure same shall be deemed a Default under
this Lease and, in addition to any other remedies available to Landlord as a
result of such Default by Tenant, Landlord, at its option, may bond, insure over
or otherwise discharge the lien. Tenant shall reimburse Landlord for any amount
paid by Landlord, including, without limitation, reasonable attorneys' fees.

 



12

 

 

13.       Indemnity and Waiver of Claims.

 

Except to the extent caused by the gross negligence or willful misconduct of
Landlord or any Landlord Related Parties, Tenant shall indemnify, defend and
hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys' fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as "Losses"), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any wrongful acts or omissions (including violations of Law) of
Tenant, the Tenant Related Parties or any of Tenant's transferees, contractors
or licensees. Except to the extent caused by the negligence or willful
misconduct of Tenant or any Tenant Related Parties, Landlord shall indemnify,
defend and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees and agents ("Tenant Related Parties")
harmless against and from all Losses which may be imposed upon, incurred by or
asserted against Tenant or any of the Tenant Related Parties by any third party
and arising out of or in connection with the wrongful acts or omissions
(including violations of Law) of Landlord or the Landlord Related Parties.
Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, shareholders, directors,
employees, contractors, licensees, invitees, servants, agents, representatives
and Mortgagees (the "Landlord Related Parties") from all claims for any injury
to or death of persons, damage to property or business loss in any manner
related to (a) Force Majeure, (b) acts of third parties, (c) the bursting or
leaking of any tank, water closet, drain or other pipe, unknown fire, explosion,
falling plaster, steam, gas, electricity, electrical or electronic emanations or
disturbance, water, rain, snow or leaks from any part of the Building or from
the pipes or caused by dampness, vandalism, malicious mischief, (d) the
inadequacy or failure of any security or protective services, personnel or
equipment, or (e) any matter not within the reasonable control of Landlord.

 

14.       Insurance.

 

14.01 Tenant shall maintain the following insurance (“ Tenant's Insurance”): (a)
Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b) Property/Business Interruption Insurance written on an All
Risk or Special Cause of Loss Form, including sprinkler leakage, at replacement
cost value and with a replacement cost endorsement covering all of Tenant's
business and trade fixtures, equipment, movable partitions, furniture,
merchandise and other personal property within the Premises (“Tenant's
Property”) and any Leasehold Improvements performed by or for the benefit of
Tenant; (c) Workers' Compensation Insurance in amounts required by Law; and (d)
Employers Liability Coverage of at least $1,000,000.00 per occurrence. Any
company writing Tenant's Insurance shall have an A.M. Best rating of not less
than A-VIII. All Commercial General Liability Insurance policies shall name as
additional insureds Landlord (or its successors and assignees), the managing
agent for the Building (or any successor) and their respective members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and other designees of Landlord and its successors as the interest of such
designees shall appear and shall be primary and noncontributory to any insurance
which may be carried by Landlord. In addition, Landlord shall be named as a loss
payee with respect to Property Insurance on the Leasehold Improvements. All
policies of Tenant's Insurance shall contain endorsements that the insurer(s)
shall give Landlord and its designees at least thirty (30) days' advance written
notice of any cancellation, termination, material change or lapse of insurance.
Tenant shall provide Landlord with a certificate of insurance evidencing
Tenant's Insurance prior to the earlier to occur of the Commencement Date or the
date Tenant is provided with possession of the Premises, and thereafter as
necessary to assure that Landlord always has current certificates evidencing
Tenant's Insurance and the Additional Insured Endorsement CG 20 11 11 85 or its
equivalent is required to be provided as soon as it is available. Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value as reasonably estimated by Landlord and liability insurance
applicable to the Building, together with such other insurance coverage as
Landlord, in its reasonable judgment, may elect to maintain.

 



13

 

 

14.02 Tenant will not do or permit anything to be done within or about the
Premises or the Property which will increase the existing rate of any insurance
on any portion of the Property or cause the cancellation of any insurance policy
covering any portion of the Property (including, without limitation, any
liability coverage). Tenant will, at its sole cost and expense, comply with any
requirements of any insurer of Landlord. Tenant agrees to maintain policies of
insurance described in this Section. Landlord reserves the right, from time to
time, to require additional coverage (including, flood insurance, if the
Premises is located in a flood hazard zone), and/or to require higher amounts of
coverage.

 

15.       Subrogation.

 

Landlord and Tenant hereby waive and shall cause their respective property
insurance carriers to waive any and all rights of recovery, claims, actions or
causes of action against the other for any loss or damage with respect to
Tenant's Property, Leasehold Improvements, the Building, the Premises, or any
contents thereof, including rights, claims, actions and causes of action based
on negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. For the purposes of
this waiver, any deductible with respect to a party's insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.

 

16.       Casualty Damage.

 

16.01 Tenant shall give prompt notice to Landlord if all or any portion of the
Premises becomes untenantable by fire or other casualty to the Premises
(collectively a " Casualty"). In the event of such Casualty, Landlord, by notice
to Tenant within 60 days after the date of such Casualty, shall have the right
to terminate this Lease if: (1) the Premises have been materially damaged and
there is less than one (1) year of the Term remaining on the date of the
Casualty; (2) any Mortgagee requires that the insurance proceeds be applied to
the payment of the mortgage debt; or (3) a material uninsured loss to the
Building or Premises occurs. If this Lease is so terminated, (a) the Term shall
expire upon the date set forth in Landlord's notice, which shall not be less
than 30 days after such notice is given, and Tenant shall vacate the Premises
and surrender the same to Landlord no later than the date set forth in the
notice, (b) Tenant's liability for Rent shall cease as of the date of the
damage, (c) any prepaid Rent for any period after the date of the damage shall
be refunded by Landlord to Tenant, and (d) Landlord shall be entitled to collect
all insurance proceeds of policies held by Landlord or Tenant providing coverage
for Alterations and other improvements to the Premises. Landlord shall retain
such proceeds from Tenant's insurance only to the extent that Landlord performed
or paid for such Alterations and improvements, whether by contribution, offset
or otherwise, and the balance of such proceeds, if any, shall be paid to Tenant.

 



14

 

 

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and common areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the common areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign or endorse over to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant's Insurance with respect to any Leasehold Improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant's insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord's commencement of repairs. In
effort to reduce excess costs incurred, Tenant shall hold the right to reduce or
otherwise change the scope of the Leasehold Improvements subject to Landlord’s
reasonable approval. Within 15 days of demand, Tenant shall also pay Landlord
for any additional excess costs that are determined during the performance of
the repairs. In no event shall Landlord be required to spend more for the
restoration than the proceeds received by Landlord. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or injury to the business of Tenant
occasioned by damage by fire or other casualty or the repair thereof. Landlord
will not carry insurance of any kind on Tenant's Property, and shall not be
obligated to restore or repair any damage to Tenant's Property or any Required
Removables. Provided that Tenant is not in Default, during any period of time
that all or a material portion of the Premises is rendered untenantable as a
result of a Casualty, the Rent shall abate for the portion of the Premises that
is untenantable and not used by Tenant. Landlord shall have the right to adapt
the restoration of the Premises as contemplated by this Section 16.02 to comply
with applicable Laws that are then in effect.

 

16.03 In addition to Landlord's rights under Section 16.01, if the Premises are
totally damaged or are rendered wholly untenantable, or if the Building is so
damaged that in Landlord's opinion, substantial alteration, demolition, or
reconstruction of the Building is required (whether or not the Premises are so
damaged or rendered untenantable), then in either of such events, Landlord may,
not later than 60 days following the date of the damage, give Tenant a notice
terminating this Lease. If this Lease is so terminated, (a) the Term shall
expire upon the date set forth in Landlord's notice, which shall not be less
than 30 days after such notice is given, and Tenant shall vacate the Premises
and surrender the same to Landlord no later than the date set forth in the
notice, (b) Tenant's liability for Rent shall cease as of the date of the
damage, (c) any prepaid Rent for any period after the date of the damage shall
be refunded by Landlord to Tenant, and (d) Landlord shall be entitled to collect
all insurance proceeds of policies held by Landlord or Tenant providing coverage
for Alterations and other improvements to the Premises. Landlord shall retain
such proceeds from Tenant's insurance only to the extent that Landlord performed
or paid for such Alterations and improvements, whether by contribution, offset
or otherwise, and the balance of such proceeds, if any, shall be paid to Tenant.

 



15

 

 

16.04 Notwithstanding anything set forth to the contrary in this Section 16, in
the event a Casualty to the Premises and/or Building renders the Premises
untenantable during the final year of the Term and Tenant's inability to use the
Premises is reasonably expected to continue until at least the earlier of the
(a) Expiration Date, or (b) the 180th day after the date when such Casualty
occurs, then either Landlord or Tenant may terminate this Lease by notice to the
other party within 30 days after the occurrence of such Casualty and this Lease
shall expire on the 30th day after the date of such notice.

 

17.       Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a "Taking"). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord's ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Base Rent and Tenant's Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant's Property and
Tenant's reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord's award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.

 

18.       Events of Default.

 

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a "Default": (a) Tenant's failure to pay any
portion of Rent within ten (10) days after it was due ("Monetary Default"),
however not more than one time per calendar year Landlord shall be required to
provide Tenant a written notice of Tenant’s failure to pay any portion of Rent
with Tenant then having seven (7) days from date of notice to cure; (b) Tenant's
failure (other than a Monetary Default) to comply with any term, provision,
condition or covenant of this Lease, if the failure is not cured within 10 days
after written notice to Tenant provided, however, if Tenant's failure to comply
cannot reasonably be cured within 10 days, Tenant shall be allowed additional
time (not to exceed 30 days) as is reasonably necessary to cure the failure so
long as Tenant begins the cure within 10 days and diligently pursues the cure to
completion; (c) Tenant or any Guarantor becomes insolvent, makes a transfer in
fraud of creditors, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts when due or forfeits or loses its right
to conduct business; (d) Tenant's interest in this Lease shall pass to any third
party, whether by operation of Law or otherwise, except as expressly permitted
under Section 11; (e) Tenant does not take possession of all or any portion of
the Premises; (f) Tenant is in default beyond any notice and cure period under
any other lease or agreement with Landlord at the Building or Property, or (g)
if Landlord applies or retains any portion of the Security Deposit, and Tenant
fails to deposit with Landlord the amount so applied or retained by Landlord, or
to provide Landlord with a replacement Letter of Credit, if applicable, within
five (5) days after notice by Landlord to Tenant stating the amount applied or
retained. If Landlord provides Tenant with notice of Tenant's failure to comply
with any specific provision of this Lease on two (2) separate occasions during
any 12-month period, Tenant's subsequent violation of such provision shall, at
Landlord's option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

 



16

 

 

19.       Remedies.

 

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

 

(a) Landlord may serve a written ten (10) day notice of cancellation of this
Lease upon Tenant, and upon the expiration of the ten (10) days, this Lease and
the Term shall end and expire as fully and completely as if the expiration of
the ten (10) day period set forth in the notice was the Expiration Date stated
herein, and Tenant shall then quit and surrender the Premises to Landlord, but
Tenant shall remain liable for damages as provided in this Section 19. If Tenant
fails to surrender the Premises, Landlord, in compliance with Law, may enter
upon and take possession of the Premises and remove Tenant, Tenant’s Property
and any party occupying the Premises. Tenant shall pay Landlord, on demand, all
past due Rent and other losses and damages Landlord suffers as a result of
Tenant's Default, including, without limitation, all Costs of Reletting and any
deficiency that may arise from reletting or the failure to relet the Premises.
"Costs of Reletting" shall include all reasonable costs and standard expenses
incurred by Landlord in reletting or attempting to relet the Premises,
including, legal fees, brokerage commissions, and the value of other concessions
or allowances granted to a new tenant so long as the new tenant term commences
prior to the Expiration Date.

 

(b) Terminate Tenant's right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant's Property and any parties occupying the
Premises. Landlord may (but shall not be obligated to) relet all or any part of
the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease.

 

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant's right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at a discount rate equal to
the sum of the then current “prime rate,” as announced in The Wall Street
Journal, plus two percent (2%) minus the then present fair rental value of the
Premises for the remainder of the Term, similarly discounted, after deducting
all anticipated Costs of Reletting.

 



17

 

 

19.03 If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord. The repossession or re-entering of all or any part of the Premises
shall not relieve Tenant of its liabilities and obligations under this Lease. No
right or remedy of Landlord shall be exclusive of any other right or remedy.
Each right and remedy shall be cumulative and in addition to any other right and
remedy now or subsequently available to Landlord at Law or in equity.

 

20.       Limitation of Liability.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO LANDLORD'S (AND
ANY SUCCESSOR TO LANDLORD) INTEREST IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO
LANDLORD'S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY
LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR
DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE
LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM
OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED
DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT
HAS BEEN NOTIFIED HOLD MORTGAGES, NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT.

 

21.       Reduction or Relocation of the Premises.

 

21.01 Landlord shall have the right, upon not less than 30 days’ notice to
Tenant, to recapture a portion or portions of the Premises, solely for the
purpose of (a) installing additional elevator(s) in the Building, together with
such space as may be required for lobbies and other common areas, (b) improving
the Base Building, or (c) constructing public corridors to create access to
rentable space now existing or to be constructed in the future on the floor on
which the Premises are located (any or all of the foregoing work, "Building
Improvements"). The amount of such recaptured space which may be taken by
Landlord pursuant to this Section 21.01 shall be limited to such space as is
reasonably and actually required for the proper installation, access and
operation of such Building Improvements. Tenant shall provide Landlord with
access to the Premises to perform the work to install and maintain the Building
Improvements, including the right to take all necessary materials and equipment
into the Premises, without the same constituting an eviction, and Tenant shall
not be entitled to any abatement of Rent while such work is in progress or any
damages by reason of loss or interruption of business or otherwise unless the
Landlord work exceeds thirty (30) days in which case Tenant’s Rent shall be
reduced by the proportionate area of the Premises impacted, inaccessible or
unusable due to noise. Landlord shall use reasonable efforts to minimize
interference with Tenant's access to and use and occupancy of the Premises in
making any Building Improvements; provided, however, that Landlord shall have no
obligation to employ contractors or labor at overtime or other premium pay rates
or to incur any other overtime costs or additional expenses whatsoever. Promptly
following the completion of any Building Improvements, Landlord shall make such
repairs to and restoration of the Premises as may be reasonably required as a
direct result thereof. Upon the date set forth for such recapture in Landlord's
notice described above, the Lease shall be deemed automatically amended by the
deletion of such recaptured space from the Premises, Base Rent and Additional
Rent shall be reduced in the proportion which the area of the part of the
Premises so recaptured bears to the total area of the Premises immediately prior
thereto, and Tenant shall promptly vacate and surrender such portion of the
Premises to Landlord, and except as otherwise specifically set forth in this
Section 21.01, the terms and conditions of this Lease shall not be modified by
reason of any such Building Improvements or the maintenance thereof.

 



18

 

 

22.       Security Deposit.

 

22.01 Tenant shall deposit the Security Deposit with Landlord upon the execution
of this Lease in cash as security for the faithful performance and observance by
Tenant of the terms, covenants and conditions of this Lease, including the
surrender of possession of the Premises to Landlord as herein provided. Landlord
shall not be required to pay Tenant any interest on the Security Deposit and
shall be permitted to commingle the Security Deposit with other deposits and
funds being held by Landlord.

 

22.02 If Tenant Defaults, beyond applicable notice and cure periods, in the
payment or performance of any the terms, covenants or conditions of this Lease,
including the payment of Rent, Landlord may use, apply or retain the whole or
any part of the cash Security Deposit to the extent required for the payment of
any Rent or any other sum as to which Tenant is in Default, including (a) any
sum which Landlord may expend or may be required to expend by reason of Tenant's
Default, and (b) any damages to which Landlord is entitled pursuant to this
Lease or applicable Laws, whether such damages accrue before or after summary
proceedings or other reentry by Landlord. If Landlord uses, applies or retains
any part of the Security Deposit, Tenant, upon demand, shall deposit with
Landlord the amount so applied or retained so that Landlord shall have the full
Security Deposit on hand at all times during the Term. If Tenant shall fully and
faithfully comply with all of the terms, covenants and conditions of this Lease,
the Security Deposit (or so much thereof as remains) shall be returned to Tenant
no later than 45 days following the Expiration Date and after delivery of
possession of the Premises to Landlord in the manner required by this Lease.
Tenant expressly agrees that Tenant shall have no right to apply any portion of
the Security Deposit against any of Tenant's obligations to pay Rent hereunder.

 

22.03 Upon a sale of the Building or the Property or a leasing of the Building,
or any financing of Landlord's interest therein, Landlord shall have the right
to transfer the cash Security Deposit to the vendee, Tenant or Mortgagee. Tenant
shall look solely to the new landlord or Mortgagee for the return of such cash
Security Deposit, and the provisions of this Section shall apply to every
transfer or assignment made of the Security Deposit to a new landlord. Tenant
will not assign or encumber, or attempt to assign or encumber, the cash Security
Deposit, and neither Landlord nor its successors or assigns shall be bound by
any such actual or attempted assignment or encumbrance.

 



19

 

 

22.04 The cash Security Deposit, if any, shall not be deemed an advance Rent
deposit or an advance payment of any other kind, or a measure or limitation of
Landlord's damages or constitute a bar or defense to any of the Landlord's other
remedies under this Lease or at Law or in equity upon Tenant's Default.

 

23.       Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the expiration
or termination of this Lease, occupancy of the Premises after expiration or
termination shall be that of a tenancy at sufferance. Tenant's occupancy shall
be subject to all the terms and provisions of this Lease, and Tenant shall pay
an amount (on a per month basis without reduction for partial months during the
holdover) equal to (a) 125% of the sum of the Base Rent due for the period
immediately preceding the holdover, and (b) be liable to Landlord for (i) any
payment or rent concession which Landlord may be required to make to any tenant
obtained by Landlord for all or any part of the Premises (a "New Tenant") in
order to induce such New Tenant not to terminate its lease by reason of the
holding-over by Tenant, and (ii) the loss of the benefit of the bargain if any
New Tenant shall terminate its lease by reason of the holding-over by Tenant;
and (c) indemnify Landlord against all claims for damages by any New Tenant. No
holdover by Tenant or payment by Tenant after the expiration or termination of
this Lease shall be construed to extend the Term or prevent Landlord from
immediate recovery of possession of the Premises by summary proceedings or
otherwise.

 

24.       Subordination to Mortgages; Estoppel Certificate.

 

24.01 Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a "Mortgage").
The party having the benefit of a Mortgage shall be referred to as a
"Mortgagee". This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon the
request of Landlord or any Mortgagee, Tenant shall attorn to any successor to
Landlord's interest in this Lease.

 

If a Mortgagee or any other person shall succeed to the rights of Landlord under
this Lease, whether through possession or foreclosure action, or the delivery of
a new lease or deed, then at the request of the successor landlord and upon such
successor landlord's written agreement to accept Tenant's attornment and to
recognize Tenant's interest under this Lease, Tenant shall be deemed to have
attorned to and recognized such successor landlord as Landlord under this Lease.
The provisions of this Section are self-operative and require no further
instruments to give effect hereto. Tenant shall, within 10 days after written
request, execute and deliver any instrument that such successor landlord may
reasonably request (a) evidencing such attornment, (b) setting forth the terms
and conditions of Tenant's tenancy, and (c) containing such other terms and
conditions as may be required by such Mortgagee or Landlord, provided such terms
and conditions do not increase the Rent, materially increase Tenant's non-Rent
obligations or materially and adversely affect Tenant's rights under this Lease.
Upon such attornment, this Lease shall continue in full force and effect as a
direct lease between such successor landlord and Tenant upon all of the terms,
conditions and covenants set forth in this Lease except that such successor
landlord shall not be liable for or bound by any: (i) payment of an installment
of Rent which may have been made more than 30 days before the due date of such
installment, (ii) act or omission or default of Landlord under the Lease, (iii)
credits, claims, setoffs or defenses which Tenant may have against Landlord,
(iv) obligation to make any payment to Tenant which was required to be made
prior to the time such successor landlord succeeded to Landlord's interest, (v)
any obligation to perform any work or to make improvements to the Premises
except for (A) repairs and maintenance required to be made by Landlord under
this Lease, and (B) repairs to the Premises as a result of damage by fire or
other casualty, or partial condemnation, pursuant to the provisions of this
Lease, but only to the extent that such repairs can reasonably be made from the
net proceeds of any insurance or condemnation awards actually made available to
such successor landlord; or (vi) bound by any modification, amendment or renewal
of this Lease made without the consent of any Mortgagee of whom Tenant has been
given notice, or (vii) obligated to return any security deposit (if any) not
actually received by any successor landlord or Mortgagee.

 



20

 

 

24.02 Tenant shall within 10 days after receipt of a written request from the
Landlord, execute and deliver a commercially reasonable estoppel certificate to
those parties as are reasonably requested by Landlord, including a Mortgagee or
prospective purchaser of the Building and/or Property. Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any defaults, and the amount of Rent that is due and payable.

 

25.       Option to Renew.

 

25.01 Provided that (a) this Lease shall be in full force and effect as of the
date of the Renewal Notice and as of the Expiration Date; (b) Tenant is not in
Default under this Lease beyond any applicable cure period, (c) Tenant shall be
in actual occupancy of the entire Premises (subject, however, to vacancy due to
casualty or condemnation), then Tenant originally herein named shall have one
(1) option to extend the Term of this Lease for the entire Premises for a period
of three (3) years (the "Renewal Term") commencing on the day after the
Expiration Date. Such option shall be exercisable by written notice (the
"Renewal Notice") to Landlord given not less than nine (9) months prior to, but
not earlier than 18 months prior to, the Expiration Date. The Renewal Term shall
commence on the day after the Expiration Date (the "Renewal Term Commencement
Date") and shall expire on the third (3rd) anniversary of the Expiration Date.
The Renewal Term shall constitute an extension of the initial Term of this Lease
and shall be upon all of the same terms and conditions as the initial Term,
except that (i) there shall be no further option to renew the Term of this Lease
during the Renewal Term, and (ii) the Base Rent for the Renewal Term shall be
payable at a rate per annum equal to the greater of (A) the Prevailing Market
Rate (as defined herein) and (B) the Base Rent paid by Tenant immediately prior
to the Expiration Date. During the Renewal Term, all Additional Rent that Tenant
is obligated to pay under this Lease during the initial Term hereof for
Operating Expenses shall continue without interruption, it being the intention
of the parties hereto that the Renewal Term shall be deemed a part of and
continuation of the initial Term of this Lease. If Tenant shall duly and timely
give the Renewal Notice, then not later than 21 days after the date of such
Renewal Notice, Landlord shall respond to Tenant's Renewal Notice with a notice
to Tenant of Landlord's calculation of the Prevailing Market Rate. As used in
this Lease, "Prevailing Market Rate" shall mean the arm’s length fair market
annual rental rate per rentable square foot under leases and renewal and
expansion amendments entered into on or about the date on which the Prevailing
Market Rate is being determined hereunder for space comparable to the Premises
in the Building and buildings comparable to the Building in the Beaverton,
Oregon area as of the date the Renewal Term is to commence, taking into account
the specific provisions of this Lease which will remain constant, and may, if
applicable, include parking charges. The determination of the Prevailing Market
Rate shall take into account any material economic differences between the terms
of this Lease and any comparison lease or amendment, such as rent abatements,
construction costs and other concessions and the manner, if any, in which the
landlord under any such lease is reimbursed for operating expenses and taxes.

 



21

 

 

25.02 If Tenant shall dispute Landlord's determination of the Prevailing Market
Rate, pursuant to Section 25.01, Tenant shall give notice to Landlord of such
dispute within 10 days of Tenant's receipt of Landlord's notice of Landlord's
calculation of the Prevailing Market Rate, with the Tenant’s notice stating that
Tenant will either, a) remove its Renewal Notice and have no further obligation
to extend the Lease, or b) the parties shall proceed to arbitration and such
dispute shall be determined by a single arbitrator appointed in accordance with
the American Arbitration Association Real Estate Valuation Arbitration
Proceeding Rules. The arbitrator shall be impartial and shall have not less than
then 10 years' experience in a calling related to the leasing of commercial
office space in office buildings comparable to the Building, and the fees of the
arbitrator shall be shared equally by Landlord and Tenant. Within 15 days
following the appointment of the arbitrator, Landlord and Tenant shall attend a
hearing before the arbitrator at which each party shall submit a report setting
forth its determination of the Prevailing Market Rate of the Premises as of the
commencement of the Renewal Term, together with such evidence as each such party
shall deem relevant. If either party fails to submit its determination, then the
arbitrator shall select the determination that was submitted. The arbitrator
shall, within 30 days following such hearing and submission of evidence, render
his or her decision by selecting the determination of fair market value
submitted by either Landlord or Tenant which, in the judgment of the arbitrator,
most nearly reflects the Prevailing Market Rate of the Premises for the Renewal
Term. The arbitrator shall have no power or authority to select any Prevailing
Market Rate other than a Prevailing Market Rate submitted by Landlord or Tenant,
and the decision of the arbitrator shall be final and binding upon Landlord and
Tenant. If the Prevailing Market Rate shall not have been determined by the
Renewal Term Commencement Date, Tenant shall pay Base Rent in the amount equal
to Landlord's determination of the Prevailing Market Rate submitted to Tenant
pursuant to Section 25.01 until the Prevailing Market Rate shall have been
determined by the arbitrator. Upon any such determination, the Base Rent for the
Premises shall be retroactively adjusted to the Renewal Term Commencement Date
between the parties.

 

25.03 Upon request by Landlord or Tenant following the Renewal Term Commencement
Date, Landlord and Tenant will mutually execute, acknowledge and deliver an
amendment to this Lease setting forth the Base Rent for the Renewal Term, the
Renewal Term Commencement Date, and the Expiration Date, as extended. The
failure of either party to execute and deliver such an amendment shall not
affect the rights or the parties under this Lease. If Tenant shall duly and
timely exercise Tenant's right to the Renewal Term pursuant to the terms hereof,
all of the applicable references in this Lease to the Term shall be deemed to
include the Renewal Term.

 

25.04 It is an express condition of the Renewal Option granted to Tenant
pursuant to the terms of this Section 25 that time shall be of the essence with
respect to Tenant's giving of the Renewal Notice within the period above
provided.

 



22

 

 

 

25.05 The Renewal Option shall automatically terminate and become null, void and
of no force and effect upon the earlier to occur of (a) the expiration or
termination of this Lease by Landlord or pursuant to Law, (b) the termination or
surrender of Tenant's right to possession of the Premises or any portion
thereof, or (c) the failure of Tenant to timely and properly exercise the
Renewal Option. The Renewal Option is personal to Tenant herein named, and under
no circumstances whatsoever shall any assignee or any sublessee have any right
to exercise the Renewal Option granted herein.

 

26.       Notice.

 

Except as otherwise expressly provided in this Lease, any consents, notices,
demands, requests, approvals or other communications given under this Lease
shall be in writing and delivered by hand or sent by certified mail with return
receipt requested, or sent by overnight or same day courier service at the
party's respective addresses set forth in the Basic Lease Information. Each
notice shall be deemed to have been received on the earlier to occur of actual
delivery or the date that is five (5) business days after notice is deposited in
the U.S. mail in the manner described above. Either party may, at any time,
change its address (other than to a post office box address) by giving the other
party written notice of the new address.

 

27.       Surrender of Premises.

 

At the expiration or termination of this Lease or Tenant's right of possession,
Tenant shall remove Tenant's Property from the Premises, and quit and surrender
the Premises to Landlord, vacant, broom clean, and in good order, condition and
repair, ordinary wear and tear and damage which Landlord is obligated to repair
hereunder excepted. If Tenant fails to remove any of Tenant's Property, Landlord
may deem all or any part of Tenant's Property to be abandoned and, at Tenant's
sole cost and expense, shall be entitled (but not obligated) to remove, sell or
dispose of Tenant's Property without notice or compensation to Tenant. Landlord
shall not be responsible for the value, preservation or safekeeping of Tenant's
Property. Tenant shall pay Landlord, upon demand, the expenses and storage
charges incurred.

 

28.       Confidentiality.

 

Tenant shall keep the provisions of this Lease confidential, and shall instruct
its agents, employees, attorneys and consultants to keep such provisions
confidential, but the foregoing shall not restrict Tenant’s right to disclose
such provisions as reasonably required in connection with the conduct of its
business to attorneys, accountants and other professionals. Tenant agrees that
it shall not issue any press release with respect to or otherwise publicize this
Lease, and Tenant shall require its agents and consultants to similarly refrain
from publicizing the terms hereof.

 



23

 

 

29.       First Right of Refusal to Expand.

 

29.01 During the Term following the Commencement Date, Landlord shall notify
Tenant in writing (“Available Premises Notice”) if any office premises located
adjacent to the Premises on the first floor (”Expansion Premises”) becomes
available for rent. For a period of fifteen (15) days following Tenant’s receipt
of the Available Premises Notice, Tenant shall have the right (“First Right of
Refusal”) to lease the Expansion Premises by providing Landlord with written
notice (“Election Notice”). The failure of Tenant to deliver the Election Notice
to Landlord within such time period shall be deemed Tenant’s waiver of its First
Right of Refusal and Landlord shall be free to lease the Expansion Premises to
any other party. If Tenant elects to exercise its First Right of Refusal, the
Expansion Premises shall be deemed to be leased under all the terms and
conditions of this Lease and shall constitute a portion of the “Premises” for
all purposes, and the term of Tenant’s lease of the Expansion Premises shall be
coterminous with the term of this Lease with respect to the original Premises.
The date that is the sooner to occur of the day that the Expansion Premises is
ready for occupancy or the day that Tenant takes occupancy of the Expansion
Premises, is hereinafter referred to as the “Occupancy Date”. Landlord and
Tenant shall execute an amendment to this Lease evidencing the lease of the
Expansion Premises in a form provided by Landlord.

 

29.02 The Base Rent for the Expansion Premises shall be the then current Base
Rent which Tenant is obligated to pay for the original Premises, on a per square
foot of rentable area basis, and shall be subject-to increase at the same times
and in the same manner as Base Rent is adjusted pursuant to this Lease. If
Tenant exercises its option to extend the term of this Lease as provided in
Section 25, the Base Rent for the Expansion Premises shall be the same as the
Base Rent for the Premises, on a per square foot of rentable area basis, during
such extended term. Tenant’s obligation to pay Base Rent and other rent
respecting the Expansion Premises shall commence on the Occupancy Date.

 

29.03 As a condition to Tenant’s right to expand into the Expansion Premises,
Tenant shall continue, as of the time of the exercise of the option, and at the
time Tenant takes possession of such Expansion Premises, Tenant shall not be in
default under this Lease, beyond any applicable cure period.

 

As of the Occupancy Date, the Tenant’s Proportionate Share used for purposes of
calculating Operating Expenses shall be increased in order to reflect the
addition of the Expansion Premises to the Premises

 

30.       Miscellaneous.

 

30.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the State of Oregon.

 

30.02 Landlord and Tenant hereby irrevocably consent to the jurisdiction and
proper venue of the State and County where the Property is located.

 

30.03 If any term or provision of this Lease shall to any extent be void or
unenforceable, the remainder of this Lease shall not be affected.

 

30.04 If there is more than one Tenant or if Tenant is comprised of more than
one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities.

 



24

 

 

30.05 Tenant represents and warrants to Landlord that each individual executing
this Lease on behalf of Tenant is authorized to do so on behalf of Tenant and
that Tenant is not, and the entities or individuals constituting Tenant or which
may own or control Tenant or which may be owned or controlled by Tenant are not,
(a) in violation of any laws relating to terrorism or money laundering, or (b)
among the individuals or entities identified on any list compiled pursuant to
Executive Order 13224 for the purpose of identifying suspected terrorists or on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website
http//www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

 

30.06 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including,
without limitation, reasonable attorneys' fees incurred before and in connection
with trial, arbitration and on appeal.

 

30.07 Landlord and Tenant hereby waive any right to trial by jury in any
proceeding based upon a breach of this Lease. No failure by either party to
declare a default immediately upon its occurrence, nor any delay by either party
in taking action for a default, nor Landlord's acceptance of Rent with knowledge
of a default by Tenant, shall constitute a waiver of the default, nor shall it
constitute an estoppel.

 

30.08 Whenever a period of time is prescribed for the taking of an action by
Landlord, the period of time for the performance of such action shall be
extended by the number of days that the performance is actually delayed due to
strikes, acts of God, disease, virus, pandemic, government rules and
regulations, shortages of labor or materials, war, terrorist acts, civil
disturbances and other causes beyond the reasonable control of Landlord ("Force
Majeure").

 

30.09      Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord's obligations under this Lease.

 

30.10   Landlord has delivered a copy of this Lease to Tenant for Tenant's
review only and the delivery of it does not constitute an offer to Tenant or an
option.

 

30.11    Tenant represents that it has dealt directly with, and only with,
Brokers as brokers in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
brokers, other than Brokers, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify and hold Tenant and the Tenant Related
Parties harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Lease. Landlord agrees to pay a brokerage
commission to Broker in accordance with the terms of a separate written
commission agreement to be entered into by and between Landlord and Broker.

 

30.12   Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

 



25

 

 

30.13   This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease.

 

30.14   This Lease constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings related to the Premises,
including all lease proposals, letters of intent and other documents. Neither
party is relying upon any warranty, statement or representation not contained in
this Lease. This Lease may be modified only by a written agreement signed by an
authorized representative of Landlord and Tenant.

 

30.15   Tenant hereby waives irrevocably any rights that Tenant may have in
connection with any zoning lot merger or transfer of development rights with
respect to the Property which would cause the Premises to be merged with or
unmerged from any other zoning lot.

 

30.16   SUPPRESSION OF CORRUPT PRACTICE

 

30.16.1  The group of which we (Landlord) form a part is committed to conducting
business in an ethical manner and expects all its employees and parties with
which it has a contractual relationship to conduct themselves with high ethical
standards and to comply with applicable laws for the suppression of corrupt
practices (“Anti-Corruption Laws”).

 

30.16.2  Tenant represents and warrants that, to the best of its knowledge,
neither Tenant nor any person who (by reference to all relevant circumstances)
performs services or acts for or on behalf of Tenant in any capacity (including,
without limitation, employees, agents, related corporations and subcontractors)
(“Representatives”) has contravened, or procured or encouraged third parties
(including, to avoid any doubt, the employees of or any person acting on our
behalf) to contravene, any Anti-Corruption Laws in connection with this Lease.

 

30.16.3  Tenant must immediately notify Landlord if any person employed by
Tenant or acting on Tenant’s behalf or any of Tenant’s Representatives, has
contravened or attempted to contravene any Anti-Corruption Laws in connection
with this Lease, and must take adequate steps to protect the interest of both
Landlord and Tenant. All such notices to us should be sent to the Head of Group
Internal Audit of CapitaLand Limited at the following email address:
Whistleblowing.ACChair@capitaland.com.

 

30.16.4  Landlord shall have the right to terminate this Lease forthwith if
Tenant or any of Tenant’s Representatives has contravened or attempted to
contravene any Anti-Corruption Laws, whether in connection with this Lease or
otherwise. Such termination shall not affect Landlord’s other rights and
remedies whether under this Lease or otherwise.

 

[No Further Text on this Page; Signature Page Follows]

 



26

 

 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

  LANDLORD:         PORTLAND 2 LLC,   a Delaware limited liability company      
  By:

/s/ Rein Gabrielsen

  Name:

Rein Gabrielsen

  Title:

Senior Asset Manager

        TENANT:         SUMMIT WIRELESS TECHNOLOGIES, INC.,
a Delaware corporation         By:

/s/ George Oliva

  Name:

George Oliva

  Title:

CFO

 



27

 

 

EXHIBIT A

 

DEPICTION OF BUILDING AND PROJECT

 

All areas, dimensions and locations are approximate, and any physical conditions
indicated may not exist as shown.

 

[tm2029663d1_ex10-4img001.jpg] 

 



 

 

 

EXHIBIT B

 

FLOOR PLAN OF THE PREMISES

Comment – update plan with final version

 

[tm2029663d1_ex10-4img002.jpg] 

 



 

 

 

EXHIBIT C

 

TENANT IMPROVEMENT AGREEMENT

 

This Exhibit is attached to and made a part of the Lease by and between PORTLAND
2 LLC, a Delaware limited liability company (“Landlord”) and SUMMIT WIRELESS
TECHNOLOGIES, INC., a Delaware limited liability company (“Tenant”) for space in
the Building located at 15250 NW Greenbrier Parkway, Suite 15268, Beaverton,
Oregon. Capitalized terms not otherwise defined in this Exhibit C shall have the
meaning given to such terms in the Lease of which this Exhibit C is a part.

 

1.                  Landlord shall provide certain improvements in the Premises
in accordance with this Exhibit. Landlord shall complete the improvement as soon
as possible using standard commercial practices. Landlord shall pay up to One
Hundred Eighty Nine Thousand Dollars ($189,000.00) (the "TI Allowance") towards
the cost of designing and constructing the Tenant Improvements (defined in
Section 2 below) pursuant to the terms of this Exhibit. All costs in connection
with the design and construction of the improvements in the Premises in excess
of the TI Allowance (the “Excess”) shall be paid for by Tenant to Landlord in
advance of commencement of such work. Any amount charged for Tenant Improvements
which is not covered by the TI Allowance will be paid by Tenant to Landlord upon
presentation of invoice from Landlord. Tenant shall provide advance written
approval of any Tenant Improvement work that will result in Excess expenses that
are to be paid for by Tenant. Up to $70,200 of the total TI Allowance may be
used for the payment of any soft costs, including, but not limited to purchase
and installation of signage, cabling, computer, telephone or other equipment, or
purchase, installation or moving of Tenant’s furniture. Landlord and Tenant
shall mutually agree for Landlord to pay an approved costs under the $70,200
directly or Tenant shall pay and then seek reimbursement from Landlord which
Landlord shall pay within no more than 30 days from the date of Landlord
receives proof of payment by Tenant. Throughout the process of design and
construction of the Tenant improvements, Ed Green, VP of Operations ("Tenant's
Construction Representative") shall be available for onsite and telephone
consultations and decisions as necessary. Tenant's Construction Representative
shall have the authority to bind Tenant as to all matters relating to the tenant
improvements.

 

2.                  Landlord shall construct the initial tenant improvements in
the Premises pursuant to the plans attached hereto as Schedule 1 (the “Plans”).
The improvements to be performed by Landlord in accordance with the Plans are
hereinafter referred to as the “Tenant Improvements”. It is agreed that
construction of the Tenant Improvements will be completed at Landlord’s sole
cost and expense (subject to the terms of Section 1) using Building standard
methods, materials and finishes. Landlord shall charge a fee to Tenant for
overhead and supervision of the construction of the Tenant Improvements of five
percent (5%) of the cost for said improvements. Landlord’s fee shall be deducted
from the TI Allowance. Tenant shall make no changes or modifications to the
Plans or submit any change orders without the prior written approval of Landlord
and otherwise in accordance with this Exhibit C. Tenant may request two (2)
revisions to the Plans. Promptly upon completion of the revisions, Landlord
shall notify Tenant in writing of the increased cost of the Tenant Improvements,
if any, resulting from such revisions to the Plans. Tenant, within one business
day, shall notify Landlord in writing whether it desires to proceed with such
revisions. In the absence of such written authorization, Landlord shall have the
option to continue work on the Premises disregarding the requested revision.
Tenant shall be responsible for any delay in completion of the Tenant
Improvements resulting from any revision to the Plans. If such revisions result
in an increase in the cost of the Tenant Improvements, such increased costs,
plus any applicable state sales or use tax thereon, shall be payable by Tenant
upon demand. Notwithstanding anything herein to the contrary, all revisions to
the Plans shall be subject to the approval of Landlord.

 



 

 

 

3.                  Landlord shall enter into a direct contract for the Tenant
Improvements with Commercial Contractors, Inc. or another contractor mutually
agreed to by Landlord and Tenant. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the Tenant
Improvements. Landlord's supervision or performance of any work for or on behalf
of Tenant shall not be deemed a representation by Landlord that such Plans or
the revisions thereto comply with applicable insurance requirements and Laws, or
that the improvements constructed in accordance with the Plans and any revisions
thereto will be adequate for Tenant's use, it being agreed that Tenant shall be
responsible for all elements of the design of the Plans and any changes thereto
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, appliances and equipment). Accordingly,
notwithstanding Landlord’s review and approval of the Plans, Landlord shall have
no responsibility or liability whatsoever for any errors or omissions contained
in the Plans, or to verify dimensions or conditions, or for the quality, design
or compliance with applicable Laws of any improvements described therein or
constructed in the Premises, and Tenant hereby waives all claims against
Landlord relating to, or arising out of the construction of, the Tenant
Improvements.

 

4.                  If any work is to be performed on the Premises by Tenant or
Tenant’s contractor or agents, (a) such work shall proceed upon Landlord’s
written approval of Tenant’s contractor, public liability and property damage
insurance carried by Tenant’s contractor, and detailed plans and specifications
for such work shall be at Tenant’s sole cost and expense, and shall further be
subject to the provisions of Article 9 of the Lease, (b) all work by Tenant or
Tenant’s contractor or agents shall be scheduled through Landlord, (c) Tenant or
Tenant’s contractor or agents shall arrange for necessary utility, hoisting and
elevator service with Landlord’s contractor and shall pay all charges for such
services, and (d) all work shall be done in conformity with a valid building
permit when required, a copy of which shall be furnished to Landlord before such
work is commenced, and in any case, all such work shall be performed in
accordance with all applicable Laws. Notwithstanding any failure by Landlord to
object to any such work, Landlord shall have no responsibility for Tenant’s
failure to comply with all applicable Laws. If required by Landlord or any
lender of Landlord, all work by Tenant or Tenant’s contractor or agents shall be
done with union labor in accordance with all union labor agreements applicable
to the trades being employed. Tenant’s entry to the Premises for any purpose,
including, without limitation, inspection or performance of construction by
Tenant’s contractor or agents shall be subject to the terms of the Lease. Tenant
shall promptly reimburse Landlord upon demand for any reasonable expense
actually incurred by the Landlord by reason of faulty work done by Tenant or its
contractors or by reason of any delays caused by such work, or by reason of
inadequate clean-up.

 

5.                  Tenant's entry into the Premises for any purpose, including
without limitation inspection or performance of work by Tenant's contractor,
prior to the Commencement Date, shall be subject to all the terms and conditions
of the Lease, including without limitation the provisions of the Lease relating
to the maintenance of insurance, but excluding the provisions of the Lease
relating to the payment of rent. Tenant's entry shall mean entry by Tenant, its
officers, contractors, licensees, agents, servants, employees, guests, invitees,
or visitors.

 



 

 

 

6.                  Tenant's contractor shall store any materials only in the
Premises or in such other space as may be designated by Landlord or its
contractor from time to time. All trash and surplus construction materials shall
also be stored within the Premises and shall be promptly removed from the
Property.

 

7.                  Tenant shall indemnify and hold harmless Landlord from and
against any and all claims, losses, liabilities, and expenses (including without
limitation attorneys' fees) arising out of or in any way related to the
activities of Tenant's contractors (and any subcontractors) in the Premises or
the on the Property. Without limiting the generality of the foregoing, Tenant
shall promptly reimburse Landlord upon demand for any extra expense incurred by
the Landlord as a result of faulty work done by Tenant or its contractors, any
delays caused by such work, or inadequate clean-up.

 

8.                  Without limiting the “as-is” provisions of the Lease, Tenant
accepts the Premises in its “as-is” condition and acknowledges that Landlord has
no obligation to make any changes or improvements to the Premises or to pay any
costs expended or to be expended in connection with

any such changes or improvements, other than the Tenant Improvements specified
in Sections 1 and 2 of this Exhibit C.

 

9.                  This Exhibit C shall not be deemed applicable to any
additional space added to the Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term of the Lease, whether by any options under the Lease or
otherwise, unless expressly so provided in the Lease or any amendment or
supplement to the Lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

 

SCHEDULE 1 TO EXHIBIT C

 

APPROVED PLANS

 

Building systems, doors (including rollup doors), existing electrical, window
blinds, plumbing and fixtures to be delivered in good condition and working
order. Ceiling tiles to be repaired or replaced if necessary due to damage or
stains. Light fixtures and vents to be clean and with uniform bulb type/color.

 

Server Room: Construct server/IT room as shown, louvered door and dedicated
cooling.

 

Electrical: Server room electrical requirements (there’s a panel in the room):

 

-(4) new dedicated 30A electrical outlets located near server racks

-(1) new dedicated 30A electrical outlet located near the patch panel racks
-Keep existing quad outlets along wall

 

Electrical: Office electrical outlets to be in good condition and working order.
Additional electrical as required to serve Tenant furniture layout. Tenant to
approve final outlet locations.

 

Flooring:

 

-Add carpet in cubicle area (open area by break room) -Clean/shampoo existing
carpet in office area -Clean existing VCT in kitchen, bathrooms and engineering
lab/room. Replace kitchen flooring if necessary due to new cabinetry
installation -Concrete floor in manufacturing area – clean, fill any cracks &
add top seal

 

Break Room: Replace kitchen cabinetry, counters, dishwasher and fixtures.

 

Walls / Paint: Repair any wall damage. Paint premises. Tenant to select color(s)
from standard options (similar to existing acceptable). Create access to the man
door next to the warehouse rollup door for Tenant use.

 

Bathroom fixtures and counters: Tenant willing to retain if in good condition
and working order. Thorough cleaning of fixtures required. Fixtures may be
replaced if TI Allowance will cover.

 

Tenant to select finishes from Building standards.

 

Landlord to update key setting on exterior doors and provide keys.

 

Tenant shall be responsible for installing at its expense any additional
security system with Landlord’s reasonable approval as further defined in
Exhibit G.

 

Tenant to install its phone and data cabling and related equipment at its
expense subject to Landlord’s reasonable approval.

 

Tenant holds the right to expand the above list of improvements in this Schedule
1 so as to utilize the total TI Allowance subject to the terms and process
defined in Exhibit C subject to Landlord’s reasonable approval.

 

Landlord shall address and mitigate the noise issue from the transformer(s) in
the warehouse area with the TI Allowance covering no more than $5,737 of the
necessary costs.

 



 

 

 

EXHIBIT D

 

COMMENCEMENT DATE LETTER

 

Date

 

Tenant

Address

 

 

Re:Commencement Date Letter with respect to that certain Lease dated as of the
[__] day of [ _______], by and between [___________________________], a
______________________, as Landlord, and [_______________], a [_____________],
as Tenant, for [_________] rentable square feet on the [_______] floor of the
Building located at _______________________

 

Dear________________________

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

The Commencement Date of the Lease is:

The Expiration Date of the Lease is:

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Date Letter in
the space provided and returning 2 fully executed counterparts to my attention.
Tenant's failure to execute and return this letter, or to provide written
objection to the statements contained in this letter, within 30 days after the
date of this letter shall be deemed an approval by Tenant of the statements
contained herein.

 

Sincerely,

 

Landlord

 

Agreed and Accepted.

 

  Tenant:       By:       Name:       Title:       Date:    

 



 

 

 

EXHIBIT E

 

EXPENSES AND TAXES

 

1. Operating Expenses. Tenant shall pay Tenant’s Proportionate Share of the
total amount of Operating Expenses (defined below) for each calendar year (or
portion thereof) during the Term.

 

1.01 “Operating Expenses” as used in the Lease shall include all costs and
expenses related to the ownership, management, operation, maintenance,
replacement, improvement and repair of the Premises, Building, Project and/or
Property, or any part thereof, incurred by Landlord including but not limited
to: (a) Property supplies, materials, labor, equipment, and tools; (b) Utility
and Service Costs (as further described in Section 1.03 below), security,
janitorial, trash removal, and all applicable service and maintenance
agreements; (c) Property related legal, accounting, and consulting fees, costs
and expenses; (d) Insurance Premiums for all policies deemed necessary by
Landlord and/or its lenders, and all deductible amounts under such policies (as
further described in Section 1.04 below); (e) costs and expenses of operating,
maintaining, and repairing the Property, including but not limited to all
interior areas and also driving, parking, loading, and other paved or unpaved
areas (including but not limited to, resurfacing and striping and any snow and
ice removal Landlord elects to conduct), landscaped areas (including but not
limited to, tree trimming), building exteriors (including but not limited to,
painting and roof work), signs and directories, and lighting; (f) capital
improvements and replacements (not to include financing costs and interest
charges); (g) compensation (including but not limited to, any payroll taxes,
worker’s compensation for employees, and customary employee benefits) of all
persons, including independent contractors, who perform duties, or render
services on behalf of, or in connection with the Property, or any part thereof,
including but not limited to, Property operations, maintenance, repair, and
rehabilitation; (h) Property management fees and the cost of providing space
used by the Property manager and (i) Real Property Taxes.

 

1.02 “Real Property Taxes” shall include any fee, license fee, tax, levy,
charge, or assessment (hereinafter individually and/or collectively referred to
as “Tax”) imposed by any authority having the direct or indirect power to tax
and where such Tax is imposed against the Property, or any part thereof, or
Landlord in connection with its ownership or operation of the Property,
including but not limited to: (a) any Tax on rent or Tax against Landlord’s
business of leasing the Property; (b) any Tax by any authority for services or
maintenance provided to the Property, or any part thereof, including but not
limited to, fire protection, streets, sidewalks, and utilities; (c) any Tax on
real estate or personal property levied with respect to the Property, or any
part thereof, and any fixtures and equipment and other property used in
connection with the Property; (d) any Tax based upon a reassessment of the
Property due to a change in ownership or transfer of all or part of Landlord’s
interest in the Property; and, (e) any Tax replacing, substituting for, or in
addition to any Tax previously included in this definition. Real Property Taxes
do not include Landlord’s federal or state net income taxes. Real Property Taxes
shall include the cost of contests of Real Property Taxes.

 

1.03 “Utility and Service Costs” shall include all Landlord incurred utility and
service costs and expenses including but not limited to costs related to water
and plumbing, electricity, gas, lighting, steam, sewer, waste disposal, and
HVAC, and all costs related to plumbing, mechanical, electrical, elevator, HVAC,
and other systems. Costs for HVAC equipment installed during the Term to serve
the Building or Premises shall be capitalized based on the estimated useful life
of the new HVAC unit(s).

 



 

 

 

1.04 “Insurance Premiums” shall include all insurance premiums for all insurance
policies maintained by Landlord from time to time related to the Property.

 

1.05 Throughout the Term, Tenant will pay as Additional Rent its Proportionate
Share of the total Operating Expenses for each calendar year (or portion
thereof). Estimated payments shall be made monthly on or before the first day of
each calendar month. Tenant’s Proportionate Share will be prorated for partial
months. All Operating Expenses will be adjusted to reflect 95% occupancy during
any calendar year in which the Project is not fully occupied.

 

1.06 Tenant’s Proportionate Share of Operating Expenses shall be determined and
paid as follows:

 

(a)                Tenant’s Operating Expense estimates: As soon as is practical
following the end of each calendar year, Landlord will provide Tenant with a
determination of: (a) Tenant’s annual share of estimated Operating Expenses for
the then current calendar year; (b) Tenant’s monthly Operating Expense estimate
for the then current year; and, (c) Tenant’s retroactive estimate correction
billing (for the period of January 1st through the date immediately prior to the
commencement date of Tenant’s new monthly Operating Expense estimate) for the
difference between Tenant’s new and previously billed monthly Operating Expense
estimates for the then current year.

 

(b)               Tenant’s Proportionate Share of actual annual Operating
Expenses: Each year, Landlord will provide Tenant with a determination
containing reasonable line item detail reflecting the total Operating Expenses
for the previous calendar year. If the total of Tenant’s Operating Expense
estimates billed for the previous calendar year is less than Tenant’s
Proportionate Share of the actual Operating Expenses, the determination will
indicate the payment amount and date due. Monthly Operating Expense estimates
are due on the 1st of each month and shall commence in the month specified by
Landlord. Tenant’s retroactive estimate correction, and actual annual Operating
Expense charges, if any, shall be due, in full, on the date(s) specified by
Landlord.

 

2. Unless Landlord otherwise elects, Tenant shall pay each Operating Expense in
accordance with Tenant’s Proportionate Share of the Building or Tenant’s
Proportionate Share of the Project or the Property, whichever is designated by
Landlord. Landlord shall have the right to make allocations (“Allocations”) to
Tenant of any one or more Operating Expenses on a different basis. Landlord
shall have the right to make any such Allocations in any reasonable manner
(including use of estimates). For example, if Landlord deems it reasonable to do
so, Landlord shall have the right to elect at any time and from time to time (a)
to make any Allocation of one or more Operating Expenses based upon Tenant’s
Proportionate Share of the Building and to make other Allocations on Tenant’s
Proportionate Share of the Project or the Building, (b) to make Allocations of
certain Operating Expense items among less than all Tenants and/or other than
based upon the respective square footages of the tenants, (c) to make different
Allocations for different Operating Expenses, and/or (d) to alter an Allocation
or the method of determining an Allocation from time to time. In no event shall
Landlord be liable to Tenant based upon any incorrect or disputed Allocation nor
shall Tenant have any right to terminate the Lease by reason of any such
Allocation.

 



 

 

 

3. Tenant, within 60 days after receiving Landlord’s determination of Operating
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Operating Expenses (excluding Real Property
Taxes) for the calendar year to which the statement applies. Within a reasonable
time after receipt of the Review Notice, Landlord shall make all pertinent
records available for inspection that are reasonably necessary for Tenant to
conduct its review. If any records are maintained at a location other than the
management office for the Building, Tenant may either inspect the records at
such other location or pay for the reasonable cost of copying and shipping the
records. If Tenant retains an agent to review Landlord’s records, the agent must
be with a CPA firm licensed to do business in the state where the Property is
located. Tenant shall be solely responsible for all costs, expenses and fees
incurred for the audit. Within 90 days after the records are made available to
Tenant, Tenant shall have the right to give Landlord written notice (an
“Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Operating Expenses for that year. If Tenant fails to give Landlord
an Objection Notice within the 90-day period or fails to provide Landlord with a
Review Notice within the 60-day period described above, Tenant shall be deemed
to have approved Landlord’s determination of Operating Expenses and shall be
barred from raising any claims regarding Operating Expenses for that year. If
Tenant provides Landlord with a timely Objection Notice, Landlord and Tenant
shall work together in good faith to resolve any issues raised in Tenant’s
Objection Notice. If Landlord and Tenant determine that Operating Expenses for
the calendar year are less than reported, Landlord shall provide Tenant with a
credit against the next installment of Tenant’s Proportionate Share of Operating
Expenses in the amount of the overpayment by Tenant. Likewise, if Landlord and
Tenant determine that Operating Expenses for the calendar year are greater than
reported, Tenant shall pay Landlord the amount of any underpayment within 30
days. The records obtained by Tenant shall be treated as confidential. In no
event shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Operating Expenses unless Tenant has paid and continues to pay all
Rent when due.

 



 

 

 

EXHIBIT F

 

Deleted

 



 

 

 

 

EXHIBIT G

 

RULES AND REGULATIONS

 

Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and the Project and for the
preservation of good order therein. Tenant agrees to abide by all such Rules and
Regulations herein stated and any additional rules and regulations which are
adopted.

 

Driveways, sidewalks, halls, passages, exits, entrances, elevators, escalators
and stairways shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises. The
driveways, sidewalks, halls, passages, exits, entrances, elevators and stairways
are not for the use of the general public and Landlord shall in all cases retain
the right to control and prevent access thereto by all persons whose presence,
in the judgment of Landlord, shall be prejudicial to the safety, character,
reputation and interests of the Building, the Property and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any tenant normally deals in the ordinary course of such
tenant’s business unless such persons are engaged in illegal activities. No
tenant, and no employees or invitees of any tenant, shall go upon the roof of
any Building, except as authorized by Landlord.

 

No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Landlord shall have the right to remove any such sign,
placard, banner, picture, name, advertisement, or notice without notice to and
at the expense of Tenant, which were installed or displayed in violation of this
rule. All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person or vendor
approved by Landlord and shall be removed by Tenant at the time of vacancy at
Tenant’s expense. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval.

 

The directory of the Building or Property, if any, will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to charge for the use thereof and to exclude any other names
therefrom.

 

No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the Premises without the prior
written consent of Landlord. In any event with the prior written consent of
Landlord, all such items shall be installed inboard of Landlord’s standard
window covering and shall in no way be visible from the exterior of the
Building. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent or of a quality, type, design, and
bulb color approved by Landlord. No articles shall be placed or kept on the
window sills to be visible from the exterior of the Building. No articles shall
be placed against glass partitions or doors which Landlord considers unsightly
from outside Tenant’s Premises.

 



 

 

 

Each tenant shall be responsible for all persons for whom it allows to enter the
Building or the Property and shall be liable to Landlord for all acts of such
persons. Landlord and its agents shall not be liable for damages for any error
concerning the admission to, or exclusion from, the Building or the Property of
any person. During the continuance of any invasion, mob, riot, public excitement
or other circumstance rendering such action advisable in Landlord’s opinion,
Landlord reserves the right (but shall not be obligated) to prevent access to
the Building and the Property during the continuance of that event by any means
it considers appropriate for the safety of tenants and protection of the
Building, property in the Building and the Property.

 

Tenant shall not alter any lock or access device or install a new or additional
lock or access device or bolt on any door of its Premises, without the prior
written consent of Landlord. If Landlord shall give its consent, Tenant shall in
each case furnish Landlord with a key for any such lock. Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys for all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.

 

The restrooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage, or damage resulting from violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
the breakage, stoppage, or damage.

 

Tenant shall not use or keep in or on the Premises, the Building or the Property
any kerosene, gasoline, or inflammable or combustible fluid or material except
in strict accordance with the terms of the Lease. Tenant shall not use, keep or
permit to be used or kept in its Premises any foul or noxious gas or substance.
Tenant shall not allow the Premises to be occupied or used in a manner offensive
or objectionable to Landlord or other occupants of the Building by reason of
noise, odors and/or vibrations or interfere in any way with other tenants or
those having business therein. No animals, except those assisting handicapped
persons, shall be brought onto the Property or kept in or about the Premises.

 

Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from the
Premises for the service or accommodation of occupants of any other portion of
the Building, or the business of a public barber shop, beauty parlor, nor shall
the Premises be used for any illegal, improper, immoral or objectionable
purpose, or any business or activity other than that specifically provided for
in such Tenant’s Lease. Tenant shall not accept hairstyling, barbering,
shoeshine, nail, massage or similar services in the Premises or common areas
except as authorized by Landlord.

 



 

 

 

If Tenant requires telegraphic, telephonic, telecommunications, data processing,
burglar alarm or similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation. The cost of purchasing,
installation and maintenance of such services shall be borne solely by Tenant.
Landlord will direct electricians as to where and how telephone, telegraph and
electrical wires are to be introduced or installed. No boring or cutting for
wires will be allowed without the prior written consent of Landlord. The
location of burglar alarms, telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the prior written approval of
Landlord.

 

Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or any other device on the exterior walls or the roof of the
Building, without Landlord’s consent. Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building, the Property or
elsewhere.

 

Tenant shall not lay linoleum, tile, carpet or any other floor covering so that
the same shall be affixed to the floor of its Premises in any manner except as
approved in writing by Landlord. Tenant shall not place a load upon any floor of
its Premises which exceeds the load per square foot which such floor was
designed to carry or which is allowed by law.

 

Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees. Bicycles and other vehicles are not
permitted inside the Building or on the walkways outside the Building, except in
areas designated by Landlord.

 

Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord. Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord. Tenant
shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent. Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.

 



 

 

 

Each tenant shall store all its trash and garbage within the interior of the
Premises or as otherwise directed by Landlord from time to time. Tenant shall
not place in the trash boxes or receptacles any personal trash or any material
that may not or cannot be disposed of in the ordinary and customary manner of
removing and disposing of trash and garbage in the city, without violation of
any law or ordinance governing such disposal.

 

Canvassing, soliciting, distribution of handbills or any other written material
and peddling in the Building and the Property are prohibited and each tenant
shall cooperate to prevent the same. No tenant shall make room-to-room
solicitation of business from other tenants in the Building or the Property,
without the written consent of Landlord.

 

Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building and the Property.
Without the prior written consent of Landlord, Tenant shall not use the name of
the Building, Project or the Property or any photograph or other likeness of the
Building, Project or the Property in connection with, or in promoting or
advertising, Tenant’s business except that Tenant may include the Building’s,
Project’s or Property’s name in Tenant’s address.

 

Landlord may from time to time adopt systems and procedures for the security and
safety of the Building and Property, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s systems and procedures. Tenant shall comply with all safety,
fire protection and evacuation procedures and regulations established by any
governmental agency. Tenant assumes any and all responsibility for protecting
its Premises from theft, robbery and pilferage, which includes keeping doors
locked and other means of entry to the Premises closed.

 

No Tenant is allowed to unload, unpack, pack or in any way manipulate any
products, materials or goods in the common areas of the Property including the
parking and driveway areas of the Property. Movement in or out of the Building
of furniture or office equipment, or dispatch or receipt by Tenant of
merchandise or materials requiring the use of elevators, stairways, lobby areas
or loading dock areas, shall be restricted to hours reasonably designated by
Landlord. Tenant shall obtain Landlord’s prior approval by providing a detailed
listing of the activity, which approval shall not be unreasonably withheld. If
approved by Landlord, the activity shall be under the supervision of Landlord
and performed in the manner required by Landlord. Tenant shall assume all risk
for damage to articles moved and injury to any persons resulting from the
activity. If equipment, property, or personnel of Landlord or of any other party
is damaged or injured as a result of or in connection with the activity, Tenant
shall be solely liable for any resulting damage, loss or injury. Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the common areas, any
pedestrian use, or any use which is inconsistent with good business practice.

 



 

 

 

Smoking of any kind is strictly prohibited, at all times, at any location on the
Property, except in the designated smoking area which is located at the OUTSIDE
PERIMETER OF THE BUILDING ONLY. Landlord may relocate the designated smoking
area at its sole discretion, at any time during the Term of this Lease.

 

Tenant shall be responsible for the observance of all of the foregoing Rules and
Regulations and the Parking Rules and Regulations set forth below by Tenant’s
employees, agents, clients, customers, invitees and guests. These Rules and
Regulations are in addition to, and shall not be construed to in any way modify,
alter or amend, in whole or in part, the terms, covenants, agreements and
conditions of any lease of any premises in the Property. Landlord may waive any
one or more of these Rules and Regulations for the benefit of any particular
tenant or tenants, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant or tenants, nor
prevent Landlord from thereafter enforcing any such Rules and Regulations
against any or all tenants of the Building.

 

 

PARKING RULES AND REGULATIONS

 

1.Cars must be parked entirely within painted stall lines.

 

2.All directional signs and arrows must be observed.

 

3. All posted speed limits for the parking areas shall be observed. If no speed
limit is posted for an area, the speed limit shall be five (5) miles per hour.

 

4.Parking is prohibited:

 

(a)in areas not striped for parking;

(b)in aisles;

(c)where “no parking” signs are posted;

(d)on ramps;

(e)in cross hatched areas; and

(f)in such other areas as may be designated by Landlord.

 

5.          Handicap and visitor stalls shall be used only by handicapped
persons or visitors, as applicable.

 

6.          Parking stickers or any other device or form of identification
supplied by Landlord from time to time (if any) shall remain the property of
Landlord. Such parking identification device must be displayed as requested and
may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Devices are not transferable, and
any device may not be obliterated. Devices are not transferable and any device
in possession of any unauthorized holder will be void. There will be a
replacement charge payable by the parker and such parker’s appropriate tenant
equal to the amount posted from time to time by Landlord for loss of any
magnetic parking card or any parking sticker.



 



 

 

 

7.          Every parker is required to park and lock his or her own car. All
responsibility for damage to cars or persons is assumed by the parker.

 

8.          Loss or theft of parking identification devices must be reported to
Landlord, and a report of such loss or theft must be filed by the parker at that
time. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution. Lost or stolen devices found by the parker must be reported to
Landlord immediately to avoid confusion.

 

9.          Parking spaces are for the express purpose of parking one automobile
per space. Washing, waxing, cleaning, or servicing of any vehicle by the parker
and/or such person’s agents is prohibited. The parking areas shall not be used
for overnight or other storage for vehicles of any type.

 

10.        Landlord reserves the right to refuse the issuance of parking
identification or access devices to any tenant and/or such tenant’s employees,
agents, visitors or representatives who willfully refuse to comply with the
Parking Rules and Regulations and/or all applicable governmental ordinances,
laws, or agreements.

 

11.        Tenant shall acquaint its employees, agents, visitors or
representatives with the Parking Rules and Regulations, as they may be in effect
from time to time.

 

12.        Any monthly rental for parking shall be paid one month in advance
prior to the first day of such month. Failure to do so will automatically cancel
parking privileges, and a charge of the prevailing daily rate will be due. No
deductions or allowances from the monthly rental for parking will be made for
days a parker does not use the parking facilities.

 

13.        Each parker shall pay a reasonable deposit for any parking card
issued to such a person. Such deposit shall be paid at the time the parking card
is issued and shall be forfeited if the parking card is lost. Such deposit shall
be returned without interest, at the time such person ceases to utilize the
parking facilities, upon surrender of the parking card. A reasonable replacement
charge shall be paid to replace a lost card and an amount in excess of the
initial deposit may be charged as the replacement fee.

 



 

 

 

14.        Vehicles parked in public parking areas will be no larger than
full-sized passenger automobiles or standard pick-up trucks. Landlord reserves
the right, without notice to Tenant, to tow away at Tenant’s sole cost and
expense any vehicles parked in any parking area for any continuous period of 24
hours or more, or earlier if Landlord, in its sole discretion, determines such
parking to be a hazard or inconvenience to other tenants or Landlord, or
violates any rules or regulations or posted notices related to parking. Landlord
shall not be responsible for enforcing Tenant’s parking rights against third
parties. From time to time, Landlord reserves the right, upon written notice to
Tenant, to change the location, the availability and nature of parking spaces,
establish reasonable time limits on parking, and, on an equitable basis, to
assign specific spaces with or without charge to Tenant as Additional Rent.

 

15.        Tenant shall at all times comply with all applicable Laws (as defined
in the Lease) respecting the use of the parking facility serving the Building.

 

16.        LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO
PERSONS USING THE PARKING FACILITY OR AUTOMOBILES OR OTHER PROPERTY THEREIN, IT
BEING AGREED THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, THE USE OF THE SPACES
SHALL BE AT THE SOLE RISK OF TENANT AND ITS EMPLOYEES. WITHOUT LIMITING THE
FOREGOING, TENANT HEREBY VOLUNTARILY RELEASES, DISCHARGES, WAIVES AND
RELINQUISHES ANY AND ALL ACTIONS OR CAUSES OF ACTION FOR PERSONAL INJURY OR
PROPERTY DAMAGE OCCURRING TO TENANT ARISING AS A RESULT OF PARKING IN THE
PARKING FACILITY, OR ANY ACTIVITIES INCIDENTAL THERETO, WHEREVER OR HOWEVER THE
SAME MAY OCCUR, AND FURTHER AGREES THAT TENANT WILL NOT PROSECUTE ANY CLAIM FOR
PERSONAL INJURY OR PROPERTY DAMAGE AGAINST LANDLORD OR ANY OF THE LANDLORD
RELATED PARTIES FOR ANY SAID CAUSES OF ACTION. IN ALL EVENTS, TENANT AGREES TO
LOOK FIRST TO ITS INSURANCE CARRIER AND TO REQUIRE THAT TENANT'S EMPLOYEES LOOK
FIRST TO THEIR RESPECTIVE INSURANCE CARRIERS FOR PAYMENT OF ANY LOSSES SUSTAINED
IN CONNECTION WITH ANY USE OF THE PARKING FACILITY. TENANT HEREBY WAIVES ON
BEHALF OF ITS INSURANCE CARRIERS ALL RIGHTS OF SUBROGATION AGAINST LANDLORD OR
LANDLORD RELATED PARTIES.

 

17.       Landlord hereby reserves the right to enter into a management
agreement or lease with another entity for the operation of the Parking Facility
(“Operator”). In such event, Tenant, upon request of Landlord, shall enter into
a parking agreement upon substantially the same terms hereunder with the
Operator and pay the Operator the monthly charge established hereunder (if any),
and Landlord shall have no liability for claims arising through acts or
omissions of the Operator. It is understood and agreed that the identity of the
Operator may change from time to time during the Term. In connection therewith,
any parking lease or agreement entered into between Tenant and any Operator
shall be freely assignable by such Operator or any successors thereto.

 



 

 

 

18.       If Tenant defaults with respect to the same term or condition under
these Parking Rules and Regulations more than 3 times during any 12-month
period, and Landlord notifies Tenant thereof promptly after each such default,
the next default of such term or condition during the succeeding 12-month
period, shall, at Landlord's election, constitute an incurable default and
permit the Landlord to cancel the Tenant’s parking privileges. Such cancellation
right shall be cumulative and in addition to any other rights or remedies
available to Landlord at law or equity, or provided under the Lease (all of
which rights and remedies under the Lease are hereby incorporated herein, as
though fully set forth). Any default by Tenant under these Parking Rules and
Regulations shall be a default under the Lease.

 



 